       Case 1:20-cv-00539-SHR Document 74 Filed 02/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSE PALMER, AS                        :    Civ. No. 1:20-CV-00539
ADMINISTRATRIX OF THE                  :
ESTATE OF EVERETT                      :
PALMER, JR.,                           :
                                       :
               Plaintiff,              :
                                       :
         vs.
                                       :
YORK COUNTY, et al.,                   :
                                       :
               Defendants.             :    Judge Sylvia H. Rambo

                                 ORDER

      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that the motion for judgment on the pleadings (Doc. 52) filed by

Defendants Eric Emig, Nicholas Cessna, Donald Kopp, Timothy Irizarry, Greggory

Clark, William Lybrand, Tyler Larkin, Max Fink, Wayne Smith, Ted Konasol,

Brandon Schneider, Nathan Fitzkee, Steven Bolding, and Ronald Belt is DENIED.



Dated: February 9, 2021



                                               s/Sylvia H. Rambo
                                               Sylvia H. Rambo
                                               United States District Judge
